Per Curiam.
This action, which was commenced by Gate City Lumber Company, a corporation, against the city of Montesano, the Montesano Planing Mill Company, a corporation, and George Everett, its receiver, to recover the purchase price of lumber sold, and to establish the statutory liability of the city therefor, has heretofore been in this court, and a statement of the issues may be found in our former opinion reported in 60 Wash. 586, 111 Pac. 799. After remittitur, the cause was again tried for the sole purpose of ascertaining the value of the material actually used in the performance of the contract, or that was delivered at the work. The trial judge found that 65,294 feet of lumber, of the total value of $587, had been so delivered, and entered judgment for that amount, with interest thereon. The city has appealed.
*595The controlling question on this appeal is whether the findings are sustained by the evidence. We think they are. It was clearly shown that three carloads of lumber had been sold to Montesano Planing Mill Company by respondent; that it had been shipped to Montesano; that 65,294) feet thereof had been delivered at the work, at the place where the Planing Mill Company was performing its contract with the city, and that it was thus delivered for use in filling the contract. Appellant contends that the men who did the hauling from the cars were employees of the Planing Mill Company; that respondent only made its delivery on the cars at Montesano, and that it did not actually deliver the lumber at the work. The questions to be determined were whether the material was sold by respondent for use in the contract, and whether it was actually delivered at the work for such use. It was so sold and delivered, and the mere fact that the teamsters who did the hauling were employed by the contractor, would not deprive respondent of its right of recovery herein.
The judgment is affirmed.